DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over TAGA et al. (US PGpub: 2019/0013230 A1), herein after TAGA, in view of Satoyoshi et al. (US PGpub: 2005/0241769 A1), herein after Satoyoshi.
Regarding claim 1, TAGA teaches a substrate processing apparatus comprising: a support structure (that is between the wafer and anode) configured to connect a substrate to a positive electrode (Anode) of a direct-current power source (FIG. 10, 47); an counter electrode (FIG. 1, 20, not shown in GIG. 10), located opposing the support structure (support structure with hole 25), that includes a plurality of holes, and is connected to a negative electrode (Cathode) of the direct-current power source; and a holder (FIG. 10, 52), located opposing the support structure and over the counter electrode, that is configured to supply a chemical liquid to the counter electrode while holding the counter electrode.
TAGA does not explicitly teach a holder having a liquid passage hole, wherein the holder is located opposing the support structure and over the counter electrode, and configured to supply a chemical liquid to the counter electrode while holding the counter electrode.
However, Satoyoshi teaches a holder (32, in FIG. 1) having a liquid passage hole to supply a chemical liquid to the counter electrode while holding the counter electrode (3).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TAGA’s substrate processing apparatus with other teaching from Satoyoshi 
Regarding claim 2, TAGA teaches the substrate processing apparatus according to claim 1, wherein the support structure (that is between the wafer and anode) and the holder (52) rotate in synchronization with each other.
Regarding claim 3, TAGA teaches the substrate processing apparatus according to claim 1, wherein a shape of the counter electrode (20) is a plate or plate-like (which is shower head in FIG. 1, so it can be capillary body or plate like).
Regarding claim 4, TAGA teaches the substrate processing apparatus according to claim 1, wherein the counter electrode (20) is a capillary body with one end connected to the holder or a reticular body having a plurality of pieces formed in a mesh-like shape. (which is shower head in FIG. 1, so it can be capillary body or plate like).
Regarding claim 5, TAGA teaches the substrate processing apparatus according to claim 1, wherein the substrate (W) and the counter electrode (20) are not in contact with each other.
Regarding claim 6, TAGA teaches the substrate processing apparatus according to claim 4, wherein either the capillary body or the reticular body includes a plurality of counter electrodes, and wherein the plurality of counter electrodes is arranged in a rotational direction on the holder (see FIG. 1).
Regarding claim 11, TAGA 
Regarding claim 13, TAGA teaches the substrate processing apparatus according to claim 1, further comprising: an edge grip provided on and along an outer peripheral of the support structure; and a guide provided at a lower portion and along an outer circumference of the holder.


    PNG
    media_image1.png
    742
    666
    media_image1.png
    Greyscale

Regarding claim 14, TAGA teaches the substrate processing apparatus according to claim 13, wherein the edge grip and the guide are configured to contact each other (As in FIG. 1).
Regarding claim 15, TAGA teaches the substrate processing apparatus according to claim 1, wherein the counter electrode is a plurality of capillary bodies, each of the capillary bodies having one end connected to the holder and extending toward the substrate (20 is shower head in FIG. 1, so it can be capillary body or plate like).
Regarding claim 16, TAGA teaches the substrate processing apparatus according to claim 15, wherein each of the capillary bodies includes an insulator core covered by a noble metal film (20 includes insulation attached to metal film 21).
Regarding claim 17, TAGA teaches the substrate processing apparatus according to claim 1, wherein the counter electrode (20) includes a plurality of reticular bodies, each of the reticular bodies having a plurality of pieces formed in a mesh-like shape (20 is shower head in FIG. 1, so it can be capillary body or plate like).
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 5712722339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHEIKH MARUF/Primary Examiner, Art Unit 2828